Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Nine months ended September 30, 2008 (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ 7,243 Plus Interest included in expense(b) 19,104 One-third of rental expense(c) 269 Adjusted “earnings” $ 26,616 Fixed charges Interest included in expense(b) $ 19,104 Interest capitalized 48 One-third of rental expense(c) 269 Total fixed charges $ 19,421 Ratio of earnings to fixed charges 1.37 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
